Opinion by
Beaver, J.,
This is an appeal by the school district of Farmington township from a judgment based upon the auditors’ report of the said township,- involving the settlement of one of the defendants, the collector of school taxes for the year 1899. The other defendant, the United States Fidelity & Guaranty Company of Baltimore, was the surety of the collector for that year.
The first item in the auditors’ report charged against the collector is: “ To balance at Aud. settlement 1899, $778.90.” Inasmuch as this item shows upon its face that it was carried forward from a previous set dement and was not a charge against the collector for the year 1898, for which the surety company was defendant, the court properly refused to admit that item in evidence.
The first item of credit in the said auditor’s report was : “ By Amt. paid Treas. ’98, $784.45.” Upon its face this credit would indicate that the payment had been made either in the year 1898 or out of taxes collected for that year. We said in Com. v. Carson, 26 Pa. Superior Ct. 437: “ That, as a general rule, the auditor’s settlement of a tax collector’s account is admissible in evidence, both as against him and against his sureties, for the year in question, is clear,” citing authorities. Upon what ground the court, therefore, refused to strike out the item of “Amt. paid Treas. ’98, $784.45,” after having stricken out “Balance at Aud. settlement 1899, $778.90,” we are at a loss to understand. If the item needed explanation, the offers made by the plaintiff — First, “ That at the time Mr. Carson, the collector, came before the auditors, he handed in this amount of $784.45 and stated to the auditors that that *479was of taxes which, he had collected of the previous year, and accordingly it was so marked by the auditors on the auditors’ report,” and that the collector “ was charged with a balance on the preceding year and he paid this money in to square off that balance, and it is so marked, ‘Paid Treas. 1898,’” and that the said amount was collected from the taxes of 1898 and specifically applied by the collector for the payment of a balance appearing against him for that year — were abundantly sufficient to explain the credit and to establish the fact, if believed by the jury, that the said item was not a credit upon the taxes collected for 1899. The item of itself, if it showed anything, would be presumed to mean just what it says. If it needed explanation, as it probably did, the offers should have been admitted for that purpose. In any view of the case, we think the court erred in excluding the offers of the plaintiff, after having excluded from the consideration of the jury the item on the debit side of the account, charging the defendant collector with the balance at the former settlement. The second and third assignments of error are, therefore, sustained.
Judgment reversed and a new venire awarded.